Citation Nr: 0102350	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  96-05 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to an evaluation in excess of 20 percent from 
March 7, 1992 to June 7, 1996 for dorsolumbar myositis, on 
appeal from the initial grant of service connection.  

2.  Entitlement to an evaluation of 40 percent since 
June 7, 1996 for lumbar disc disease with L4-5 herniation 
(previously rated as dorsolumbar myositis), on appeal from 
the initial grant of service connection.

3.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to 
March 1992.  He served in Southwest Asia from January 4 to 
May 4, 1991.  He also had unverified service in the Florida 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the San Juan, Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for a low back disability, assigning a 
20 percent evaluation, effective March 1992.  The RO also 
denied service connection for a chronic acquired psychiatric 
disability (service connection for PTSD was denied by the St. 
Petersburg, Florida RO in January 1995).  In January 1994, 
the veteran's claims folder was transferred to the St. 
Petersburg RO which now has jurisdiction over the case.  

In September 1997, the Board remanded the claim for 
additional development of the evidence.  By rating decision 
of May 1999, the veteran's 20 percent rating for his service-
connected low back disability was increased to 40 percent, 
effective July 30, 1998, the date of his most recent VA 
orthopedic examination.  By rating decision of October 1999, 
the effective date of the veteran's 40 percent evaluation was 
changed to June 7, 1996, the date the veteran aggravated his 
back while on active duty for training (ACDUTRA) with the 
National Guard.  

The veteran disagreed with the initial 20 percent evaluation 
assigned to his low back disability at the time of the 
December 1993 award of service connection, and he perfected 
an appeal of that issue.  Therefore, the propriety of the 
rating from effective date of the award to final resolution 
of the issue is now before the Board.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

In August 1999, the Board again remanded the instant claim 
for further development of the case.  In November 2000, the 
veteran testified at a videoconference hearing before the 
undersigned, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2000).  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  From March 1992 to June 7, 1996, the veteran's low back 
disability (myositis/dorsolumbar) was productive of pain, 
muscle spasm, moderate limitation of motion, and moderate 
recurring attacks; severe disablement was not shown..

2.  Since June 7, 1996, the veteran's low back disability 
(lumbar disc disease with L4-5 herniation) is productive of 
pain, and severe disablement; pronounced disc disease with 
persistent symptoms and little intermittent relief is not 
shown.  

3.  The veteran's schizophrenia did not have its onset in 
service or until several years thereafter.  

4.  Schizophrenia did not arise during active military 
service, and it may not be presumed to have arisen during 
such service.

5.  The veteran served in Southwest Asia during the Persian 
Gulf war and is not a veteran of combat.  

6.  The veteran does not have verified stressors, and PTSD 
may not be associated with his Persian Gulf service.  


CONCLUSIONS OF LAW

1.  The criteria for a staged disability rating of greater 
than 20 percent for low back disability 
(dorsolumbar/myositis) are not met prior to June 7, 1996.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b), 4.72, 
Diagnostic Codes 5021, 5292, 5293, 5295 (2000).

2.  The criteria for a staged disability rating greater than 
40 percent for low back disability (lumbar disc disease with 
L4-5 herniation) are not met since June 7, 1996.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b), 4.72, Diagnostic 
Code 5293 (2000).

3.  Neither an acquired psychiatric disability nor PTSD was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

These claims arise from the veteran's appeal of the initial 
evaluation for his low back disability and his continued 
appeal of the denial of his claim for service connection for 
an acquired psychiatric disability to include PTSD.  There is 
no issue as to substantial completeness of the application.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C. § 5102).

The veteran has received VA treatment and examination for his 
claimed disabilities.   See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 
(2000) (to be codified at 38 U.S.C. § 5103A(b) and (d)).  

There is no indication of additional potentially relevant and 
available treatment records that the RO has not requested, 
and there is sufficient evidence to proceed with appellate 
review.


I.  Factual Background

Service medical records show on separation examination that 
the veteran stated that he had been treated for a mental 
condition.  The examiner indicated that he was seen because 
he was upset about his brother's death.  He was given no 
medications or psychological diagnoses.  It was also 
indicated that there was complete resolution of the problem.  
No other findings, treatment, or diagnoses regarding a mental 
disorder were noted in service.  On separation examination, 
he was found qualified for separation.  

After service, the veteran underwent a VA general medical 
examination in June 1992.  During this examination, it was 
noted that he injured his back during basic training, and 
again while in Saudi Arabia.  He alleged that he suffered 
from low back pain, worse after prolonged standing or 
sitting.  He was prescribed a Norflex injection for pain, 
with only slight improvement.  There was no history of 
psychiatric disability and he was found to be alert, 
coherent, well-oriented, with no signs of tension or evidence 
of mental disease.  

The veteran underwent VA orthopedic examination in July 1992.  
He had a history of a back injury in basic training.  
Physical examination of the back showed some straightening of 
the lumbar lordotic curve.  There was mild lateral deviation 
of the dorsal lumbar spine with left concavity.  There was 
pain to pressure with spasm, moderate, of the lower dorsal 
and the lumbar paravertebral muscles. Movements were painful 
but normal.  There was no limitation of motion.  Straight leg 
raising and knee extension elicited back pain at 90 degrees 
and 180 degrees, bilaterally.  There were no radicular signs.  
Neurological examination was within normal limits.  The 
pertinent diagnoses were dorsal lumbar paravertebral myositis 
and dorsal scoliosis.  

By rating decision of December 1993, service connection was 
established for back condition/dorsolumbar myositis, assigned 
a 20 percent rating effective from March 1992.  Service 
connection was denied for neuropsychiatric condition.  

VA outpatient treatment records from April 1994 to June 1994, 
were associated with the claims folder and reviewed.  In 
April 1994, the veteran was evaluated for his low back pain.  
He stated that the pain was radiating down his left leg since 
1988.  The diagnostic impression was herniated nucleus 
pulposus (HNP), L4-5 with left sciatica.  He was also seen 
complaining of a change in his attitude since he left the 
Gulf War.  He related that he "is a pain in the neck for 
himself and his family", his wife would not sleep with him 
saying he has hit her during sleep, and he acted as if he is 
in a war.  He also locked himself in a closet for 32 days.  
Noise of airplanes and bursting balloons made him very 
anxious.  Examination found him to be alert and oriented.  
His mood was dysphoric, his affect was appropriate, and he 
was not overtly psychotic.  His speech was coherent and 
relevant.  His memory and judgment were impaired.  His 
insight was fair.  The impression was PTSD.  He was referred 
to the mental health clinic (MHC) for treatment and couple's 
counseling.  In May 1994, he was seen in the MHC.  The 
examiner stated that he was clearly suffering from symptoms 
of PTSD as evidenced by panic attacks, sleep disorder with 
frequent and intense nightmares and social isolation.  He was 
referred to the MHC for medication and MHC family therapist.  
He was also made aware of other treatment options such as the 
St. Petersburg Vet Center.  In June 1994, he was seen in 
follow-up to referral for couple counseling.  He stated that 
he was unaware that his wife needed to accompany him to the 
session.  At the time of the session, he was employed as a 
delivery man (beer distributor) and was in the National 
Guard.  He was seeking assistance due to his wife's threats 
of divorce.  Since his return from the Gulf War, he expressed 
increased irritability and anger with explosive outbursts.  
He had heard voices and seen things which others had not 
seen.  He had been driving and had a feeling of someone 
sitting next to him and talking to him, but no one was 
actually there.   On occasions, he felt that someone was 
watching him or there were conspiracies against him by family 
members or others.  He complained of nightmares in which he 
became physically aggressive.  He related that he went to 
Desert Storm and was not fully prepared emotionally for 
experiences encountered.  The assessment was that the veteran 
was alert and oriented and his conversation was relevant and 
coherent.  He was frightened regarding his experiences and 
coping skills were compromised.  He had suppressed a lot of 
emotions associated with the Gulf War experiences which 
appeared to be manifesting themselves in other ways.  
Individual therapy was recommended with couple therapy to 
follow thereafter.  

In June 1994, he was seen in the MHC to assist in a 
diagnosis.  The examiner indicated that if the veteran could 
not be fairly rapidly managed on an outpatient basis, he may 
need inpatient hospitalization.  The diagnostic impression 
was schizophrenia, paranoid type (slowly decompensating), 
rule out PTSD as precipitant and contributing symptoms.  In 
July 1994, it was noted that the veteran's auditory 
hallucinations had decreased.  The assessment was that there 
was a decrease in the veteran's psychosis secondary to 
medication.  

In August 1994, the veteran underwent an orthopedic 
examination.  The veteran indicated that since his service 
discharge, he had to quit four jobs because of continued back 
pain and his inability to perform the work.  He also noted 
that he had recently begun to have marital problems, and he 
began seeing the psychiatrist at Bay Pines VA medical center 
(VAMC) for a duration of four months.  He complained of 
continued low back pain with radiation down the lateral 
aspect of his left leg; he also experienced occasional 
numbness of the leg and he sometimes lost his balance because 
his leg felt like it was going to sleep.  Physical 
examination revealed no postural abnormalities or fixed 
deformity.  There was some mild paravertebral muscular spasm 
in the lumbar spine, slightly increased on the left.  Range 
of motion  revealed forward flexion of 65 degrees, backward 
extension of 35 degrees, lateral flexion of 20 degrees, 
bilaterally, left rotation of 30 degrees and right rotation 
of 35 degrees.  The examiner indicated that there appeared to 
be discomfort in almost any position that the veteran moved.  
There was no obvious neurological deficit either related to 
loss of sensory or reflex changes and definitely there were 
no signs of atrophy.  A magnetic resonance imaging (MRI) scan 
from April 1994 was reviewed.  It revealed limited midline 
bulging of the disc material at L4-5 and to a lesser extent 
L5/S1 level.  There was no definite mass effect on the thecal 
sac or displacement of the existing nerve roots to confirm 
disc herniation.  There was also no evidence of central or 
lateral spinal canal stenosis.  X-ray examination showed the 
vertebral bodies and the intervertebral disc spaces were 
normal.  The pedicles and the posterior elements were 
unremarkable.  There was no evidence of fracture, dislocation 
or developmental defects.  The diagnoses were degenerative 
arthritis of the lumbosacral spine and possible nerve root 
syndrome with radicular pain of the left lower extremity.  

In October 1994, the veteran was seen in the MHC indicating 
that he was being released from the National Guard secondary 
to his psychiatric problems.  The examiner stated that the 
veteran's psychosis still persisted along with his paranoia.  
His speech was coherent and his affect was blunted.  The 
impressions were PTSD with psychotic features and 
schizophrenia, paranoid type.  

In June 1996, the veteran was treated at MacDill Air Force 
Base Hospital after falling from a truck during training.  A 
computed tomography (CT) scan showed L4-5 disc herniation 
with thecal sac compression.  The assessment was low back 
pain.  The examiner stated that the veteran should receive 
pain control through physical therapy and continued use of 
muscle relaxers.  He had a physical profile serial report 
indicating no lifting greater than 10 pounds, no running, and 
no sitting for longer than 20 minutes.  He was also not to be 
mobilized or TDY.  In July 1996, he was seen for a follow-up.  
He was still having intermittent low back pain.  He had a 
nerve conduction study showing no evidence of denervation.  
The assessment was lumbar pain with L4-5 disc herniation with 
no evidence of radiculopathy.  The examiner recommended 
conservative treatment and pain control.  In May 1997, he was 
seen in the MHC for PTSD.  He related that he broke his 
television while watching a war picture.  Mental status 
examination revealed he was alert, oriented, anxious and had 
some sense of alienation.  

A June 1996 letter to the veteran from the Prudential 
regarding an application for life insurance was submitted to 
VA in support of the veteran's claim.  The Prudential 
indicated, in pertinent part, that they were not able to 
offer the veteran a life insurance policy because of his 
history of PTSD.  

In October 1997, the veteran participated in a VA Persian 
Gulf Registry.  He had a completely normal neurological 
examination.  Results of his examination and laboratory tests 
indicated that he should seek follow-up care for fatigue and 
a breathing problem.  

In November and December 1997, the RO received statements 
from the veteran's spouse and his sister-in-law in support of 
his claim.  Both indicated that he was a different person 
since he returned from Desert Storm.  

In December 1997, the veteran submitted a stressor statement 
on behalf of his claim.  He related that his special duties 
while in Saudi Arabia were as a mechanic and recovery 
specialist.  He, along with his partner, was in charge of a 
tow truck and anything that was broken or destroyed had to be 
fixed on the spot or towed to the compound.  This he often 
did under fire.  He also performed guard duty.  On recovery 
missions, they often saw bodies in the vehicles that they had 
to tow.   

In January 1998, the veteran underwent a retention 
examination for the National Guard.  It was noted that he had 
a history of schizophrenia, a history of sciatica, and 
multiple somatic complaints.  He was found not to be 
qualified for retention and a medical evaluation board (MEB) 
was recommended.  

In March 1998, MEB narrative summary was updated for the 
evaluation of the veteran's lower back and left leg pain 
secondary to disc herniation at L4-5 with thecal sac 
compression and herniated disc at L5-S1 without thecal sac 
compression.  It was noted that he was discharged from 
service because of continued back and leg pain.  He presented 
at the examination with increasing lower back and left leg 
pain and weakness.  He was considering surgery because of the 
growing concern of weakness in his lower extremities.  He was 
forced to stand for long periods of time with his new job and 
found it very difficult to do.  He complained of around-the-
clock pain including at nighttime.  Difficulty sleeping 
remained a major problem.  He had pain with prolonged 
sitting, standing, lying down.  He occasionally had pain in 
his lower back when having a bowel movement.  He had no loss 
of bowel or bladder control.  He had attempted numerous 
medications, physical therapy, and injections without 
improvement.  On physical therapy, there was no deformity in 
the lower back but he had diffuse tenderness in and around 
the lower back and left buttock region.  He had normal spinal 
rhythm but decreased forward flexion and extension.  He was 
able to reach to about the level of one foot from the ground 
with the digits of his fingers with full flexion forward.  He 
had negative sitting tension sign and a positive supine test 
at 75 which was unchanged from previous examinations.  This 
was made worse with dorsiflexion of the ankle and made better 
with flexion of the knee as expected with herniated disc and 
thecal sac compression.  Strength on the right side was 5/5 
in all muscle groups tested.  He was 4+/5 in muscles of the 
left side.  Pulses were normal, bilaterally.  He had normal 
sensation, bilaterally.  There was no abnormal clonus or 
abnormal reflexes noted.  X-rays previously showed a 
herniated disc at L4-5 with thecal sac compression and a 
herniated disc at L5-S1 without thecal sac compression.  The 
assessment was L4-5 and L5-S1 herniated nucleus pulposus with 
thecal sac compression at the L4-5 level.  The examiner 
stated that he recommended a MEB as he was unable to perform 
any heavy labor.  In the military, he was unable to do any 
carrying of backpacks or pass physical training  test.  He 
was also unable to do heavy labor consistent with his job 
description of mechanic.  It was noted that he would continue 
physical training program, take medicines as he was able to 
tolerate, and continue flexibility and strengthening of his 
back for the rest of his lifetime.  He was discouraged from 
taking narcotics.  He was also counseled to consider a 
discectomy as his condition worsened.  

Pursuant to the Board's September 1997 remand, the veteran 
underwent a July 1998 VA orthopedic examination.  The veteran 
underwent a MRI in June 1998 which showed an unstable mild 
central spinal canal stenosis at the L4-L5 level with a 
stable small central herniated disc.  The herniation was 
noted to be slightly asymmetric to the left of the midline.  
He stated he had switched to six different jobs while 
employed with the utility company, but he was unable to 
perform much in the way of manual labor because of his back 
pain.  The back pain was accentuated when he coughed or 
sneezed, with radiation into his left buttock and leg.  He 
had not had any incontinence of his bowel or bladder.  He 
used a back brace.  He had no surgery, but at the time of the 
examination, he was contemplating surgery.  He stated that 
the condition was interfering 100 percent with his work and 
also that he was unable to do any kind of regular physical 
activities.  Physical examination revealed there was no 
particular paravertebral spasm.  There was moderate 
tenderness of the lumbar spine.  The deep tendon reflexes 
seemed 2+ and equal throughout.  There was some weakness of 
the quadriceps, hamstrings, and dorsiflexors on the left 
side.  Peripheral pulses appeared intact.  Range of motion 
tests were performed and the veteran had real difficulty 
because of pain with forward flexion.  He seemed to be making 
a good effort, but he could only forward flex to 80 degrees 
because of development of pain.  Backward extension was 
30 degrees with pain.  He had rather marked limitation of 
rotation of his spine to 20 degrees in both directions.  
Lateral flexion was 35 degrees in both directions.  He did 
not appear to have any flare-ups but did have more or less 
constant pain with pain being the limiting factor on his 
range of motion tests.  The diagnosis was lumbar disc disease 
with L4-5 herniated disc with left sciatica.  

The veteran underwent a VA psychiatric examination in 
July 1998.  On mental status examination, he was alert and 
fully oriented.  His affect was somewhat constricted and sad.  
There were no abnormalities of speech, thought or behavior.  
He admitted to suicidal and homicidal ideation with no 
intent.  He admitted to visual and auditory hallucinations 
and paranoid thinking controlled with medication.  Insight 
and social judgment were fair.  The diagnostic impressions 
were PTSD, schizophrenia, paranoid type, controlled with 
medication, and adjustment disorder with depressed mood.  

A work status report dated in September 1999, showed the 
veteran was off work for two days because of his lumbosacral 
strain.  He was instructed to apply hot packs to the affected 
area and take medications as directed.  That same month, 
another work status report showed the veteran was placed on 
modified duty for one week for his lumbosacral strain.  He 
was instructed to lift nothing over 20 pounds.  

In September 1999, the U. S. Armed Services Center for 
Research of Unit Records (USASCRUR) responded to a request 
from the RO on behalf of the veteran concerning his PTSD 
claim.  They noted that the veteran was assigned to the 555th 
Maintenance Company (Maint. Co.) for the period from February 
to May 1991.  They indicated that they could only verify the 
veteran's duty assignment , but the information provided did 
not specifically verify the veteran's claimed stressors.  

In September 1999, the veteran was treated at Lakeside 
Occupational in Largo, Florida for his lumbosacral strain.  
Examination of his back revealed good range of motion with 
minimal spasm.  DTRs were equal, bilaterally.  Strength on 
dorsiflexion of his foot and plantar flexion and extension of 
his leg appeared to be weak on the left, however, heel and 
toe walking were normal.  A review of the lumbosacral spine 
x-rays showed the bony structures were intact, the disc 
spaces were well preserved and there was no fracture or 
dislocation seen.  

A work status report dated in October 1999, showed the 
veteran was placed on modified duty for one week for his 
lumbosacral strain.  He was instructed to lift nothing over 
20 pounds, and to avoid repetitive motions and awkward 
positions.  

The veteran underwent an October 1999 VA orthopedic 
examination.  The veteran stated that he had been having low 
back pain all day every day and the intensity of the pain was 
9 out of 10.  He related that the pain went down his left 
leg, the whole leg, and it was associated with numbness in 
the left leg.  He had weakness in the left leg and had fallen 
a few times.  He complained of stiffness and lack of 
endurance because of therapy which partially helped.  He took 
a muscle relaxant once every day, and Naproxen, 500 mg, three 
times a day.  The medication partially helped but made him 
sleepy.  There were no flare-ups per se.  He stated that he 
used a cane about two years previously, but he did not use it 
anymore.  He had no surgery on his lower back.  He stated 
that he was advised against it because of the risk factors.  
He complained of pain in his lower back while he was bending, 
if he stood for a long period of time, if he lifted anything 
and even if he sat for a long period of time.  He related 
that he was discharged from the service because of his low 
back pain, and he could not do his job lifting beer.  He 
stated that he had problems with his current job directing 
traffic because the long standing gave him trouble.  He was 
given a desk job, but that was also a problem because he had 
low back pain from long sitting.  At the time of the 
examination, he was on light duty where he alternated between 
a desk job and directing traffic.  He related that he had 
back pain after standing for approximately 10 minutes.  He 
stated he had difficulty sleeping as a result of the low back 
pain.  Sneezing and coughing was problematic because it 
induced a sharp pain.  There was no bladder or bowel 
incontinence.  

On physical examination, the veteran was in no pain or acute 
respiratory distress.  He showed grimacing and pain when he 
was examined for range of motion.  There was no deformity of 
the spine, and posture was normal.  He had mild paraspinal 
spasm.  His gait appeared to be normal.  The range of 
movement of the lumbar spine was done with attention to pain, 
fatigue, weakness and incoordination and showed flexion of 
the lumbar spine to be 60 degrees, and the veteran indicated 
that he could go down no further and he complained of 
discomfort in the lower back.  Backward extension was 
25 degrees, and the veteran showed grimacing on his face.  
Lateral flexion was 20 degrees, bilaterally, and the veteran 
also grimaced when he did this.  Rotation of the lumbar spine 
was 20 degrees to the left and 25 degrees to the right.  The 
veteran grimaced when he rotated on both sides and the 
examiner indicated that he could hear crepitation sound when 
the veteran rotated to the right.  Deep tendon reflexes in 
the knees were 1+, bilaterally.  The Babinski sign was down-
going, bilaterally.  There was evidence of mild decrease in 
sensation to touch and pinprick in the left lower extremity 
as compared to the right.  There was evidence of mild 
weakness of the left lower extremity as compared to the 
right.  There was no muscle wasting noted.  The veteran was 
able to stand on the tip of his toes.  Straight leg raising 
was 45 degrees on the right and 30 degrees on the left.  He 
complained of pain when the examiner tried to move his left 
leg higher than 30 degrees.  The assessment was herniated 
disc disease of L4-L5 with thecal sac compression and 
radiculopathy of the left lower extremity likely to be 
secondary to his herniated disc disease.  The examiner 
indicated that the veteran was employable for any sedentary 
position that would allow intermittent standing.  

The veteran underwent a VA psychiatric examination in 
December 1999.  The veteran reported to the examiner that he 
was on active duty working in Germany before he was sent to 
Saudi Arabia in January 1991, part of the maintenance unit 
for patriot missiles.  Prior to that, he was working as a 
truck mechanic in Germany.  The veteran said he was already 
in the desert when the war started, picking up trucks or 
removing Iraqi tanks that had been destroyed by American 
fire.  During these missions, he stated that he saw things 
that were frightening to him in the beginning, and later, he 
became adjusted to these findings.  He related he would find 
bodies in some of the vehicles that had been destroyed; some 
bodies were burned and people were dead; sometimes he found 
parts of human bodies in the truck.  He stated that he became 
somewhat confused and panicky because he had never 
experienced anything like this before.  After the first or 
second time, he started having less and less reaction and was 
able to do his job without particular difficulty.  While on 
base, he did mechanical work and guard duty.  

When he returned to Germany in May 1991, he returned to 
mechanic work.  He related that he began experiencing 
problems approximately one to two months prior to discharge, 
but he never saw a psychiatrist or received any psychiatric 
care.  Upon discharge, he returned to Puerto Rico to live 
with his wife, who noticed something was wrong with him.  He 
started having nightmares, exhibiting a bad temper, punching 
walls, etc.  When they moved to Florida from Puerto Rico in 
1994, his wife told him to get some help or she would leave 
him.  He related that he was terrified when persons blew up 
balloons at a birthday party, was afraid of airplanes, 
terrified of New Year's Eve noise, and was arrested once in 
Puerto Rico when he took a gun from the National Guard and 
started thinking that people were telling him they were going 
to kill him and he was going to use the gun to defend 
himself.  

The examiner indicated that review of the clinical chart 
showed that the veteran was first seen in May 1994, and at 
that time, diagnosis was made of schizophrenia, paranoid 
type, rule out PTSD as precipitating and contributing 
symptoms of his illness.  Since then, the veteran had been 
seen on a regular basis by a psychiatrist with the main 
diagnosis as PTSD.  He was started on anti-psychotic 
medications and had been responding quite well to the 
medication, stating that it now made him somewhat drowsy and 
sleepy.  He related that he sometimes woke up with 
nightmares, took his medication, and was able to go back to 
sleep.  Mental status examination showed the veteran was 
pleasant and cooperative during the examination.  Content of 
thought seemed to indicate a history of problems related to 
the time he was in Saudi Arabia, manifested by nightmares and 
difficulty controlling his temper. He also had some 
psychotic-like manifestations in the past which appeared to 
be under control with his present medication.  Cognitive 
function seemed to be well preserved.  He had some insight 
into his problems and his judgment was fair.  The examiner 
indicated that it was difficult to make a diagnosis for the 
veteran who seemed to have symptoms of PTSD related to the 
time he was in Saudi Arabia, although he stated that an 
extensive report from the USASCRUR did not mention any of the 
incidents that the veteran reported.  He also had been 
diagnosed with a psychotic-type of disorder which was well 
controlled by medication.  Whether one of these came first 
and was affected by the other clinical symptoms, the examiner 
stated it was difficult to differentiate.  At the time of the 
examination, the veteran was able to work on a full-time 
basis doing jobs that would not affect his back problems, and 
he seemed to be functioning on a better level.  From the 
report by the veteran, the examiner indicated that he seemed 
to be suffering with PTSD.  Whether this could be 
corroborated by records from the Army, that would be a 
necessity for the diagnosis, but clinically, he impressed as 
suffering with PTSD.  The diagnoses were PTSD, and 
schizophrenia, paranoid type, apparently in remission from 
adequate treatment with medication.  His global assessment of 
functioning (GAF) scale was 61 for the past 12 months.  

In March 2000, the veteran underwent an orthopedic 
examination at Winn Army Community Hospital.  It was noted 
that he injured his back in 1996 while jumping off a truck.  
He had been receiving treatment from VA.  Physical 
examination revealed 20 percent motion in flexion.  There was 
2+ spasm in the paraspinal muscles.  DTRs were 2+ in the 
knees and ankles.  There was no atrophy of the calf muscles.  
Straight leg raising was positive at 25 degrees.  He got on 
the examining table sideways, exhibiting pain.  The 
impression ws L4-5 disc.  The examiner indicated that the 
veteran did not desire surgery.  He was found not fit for 
continuation on active duty and was referred for a MEB.  

The veteran was seen for a routine follow-up for his PTSD by 
VA in May 2000.  The examiner stated that the veteran did not 
see combat per se, but he was a recovery specialist who was 
responsible for retrieving vehicles obstructing roadways.  
During this operation, he ended up seeing large numbers of 
dead and mangled persons and this left a strong impression on 
him.  The veteran reported that this made him 
"superstitious" during the day, not saying certain words, 
not getting around anything that had to do with death 
(funerals), and at night, he had nightmares during which his 
wife told him that he screamed out.  He stated that his wife 
indicated that his temper was much worse since his return 
from the Gulf.  He was much less social and more 
uncomfortable with people.  The examiner indicated that when 
the veteran was initially seen by him, he reported psychotic 
symptoms of frightening auditory hallucinations and some 
associated magical thinking type of delusional material.  The 
psychotic syndrome responded well to Risperidone which the 
veteran had taken for several years.  However, the PTSD 
symptoms persisted.  The examiner indicated that the veteran 
coped with assistance from his wife.  The diagnoses were 
PTSD, chronic, and psychotic disorder (of unclear etiology).  
The examiner indicated that it was clear that the veteran had 
changed because of his experiences of seeing death in such 
magnitude, so close up during the Gulf War.  His prognosis 
was good for stability at the level of impairment he had.  He 
was prescribed Ativan for severe anxiety and continued on 
Risperidone.  

The veteran testified before a hearing officer at the RO in 
May 2000.  He stated that on a scale of 1 through 10, his low 
back pain was a 9.5.  He testified that he slept on an 
orthopedic mattress; could only walk 50 to 70 yards before 
his back became too painful to continue; he had to get a car 
with an automatic shift because his left leg would always go 
numb; he had muscle spasm; and used a lumbar cushion and 
lumbar support belt.  As for his PTSD claim, the veteran 
testified that he was a recovery specialist during the Gulf 
War; he witnessed many dead bodies while recovering vehicles; 
after his return home, he began to experience nightmares and 
attacks of nervousness; he did not participate in group 
therapy, but saw his VA examiner every two to three months; 
and has a diagnosis for his psychiatric disability of PTSD.  
His wife also testified to her witnessing his nightmares.  

The veteran testified at a videoconference hearing in 
November 2000 before the undersigned.  The veteran provided 
essentially the same testimony as he provided before the RO 
in May 2000.  He also indicated that the low back symptoms he 
had when he was assigned a 20 percent evaluation for his low 
back were essentially the same symptoms that he experienced 
now, except they were worse.  He also stated that he had 
fallen a few times because of weakness in his left leg.  As 
for his claim for an acquired psychiatric condition to 
include PTSD, his testimony as to this disability was also 
essentially the same as provided before the RO in May 2000.  
He also indicated that he was 6 to 7 miles away from the 
missile (SCUD) attacks that killed 24 American reservists.  
He testified that he did not physically witness dead bodies 
of the Americans killed during this attack; and he did not 
participate in any burial of these reservists.  He also 
asserted that he was on guard duty every other night but he 
was never actually fired upon.  He testified that he started 
exhibiting PTSD symptoms when he came home from the Gulf War 
and started having nightmares and talking to himself.  He did 
not seek any treatment until his wife threatened to leave him 
in 1994.  He had not had any psychiatric treatment at any 
other facility except for the VA at Bay Pines.  He also 
testified that he applied for a job at the Post Office and 
that he was denied employment because of his back and his 
PTSD.  

In January 2001, the veteran submitted medical records with a 
waiver of RO review.  He submitted a copy of an application 
to the United States Postal Service which indicated, in 
pertinent part, that he had permanent medical conditions of 
herniated disc, PTSD, and psychosis for which he received 
treatment in the past year.  A November 2000, examination at 
Winn Army Community Hospital showed the veteran was seen with 
continued back pain.  The pain was described as constant.  
The assessment was mechanical low back pain.  A 
November 2000, periodic progress report from the Physical 
Training and Rehabilitation Center was also associated with 
the claims folder.  This report indicated that the veteran 
aggravated his back playing basketball.  He complained of 
difficulty sleeping.  He had shown decreased range of motion 
in all planes.  A partial medical report from Winn Army 
Community Hospital showed that because of the veteran's low 
back pain, he was unable to run, do sit ups, or march.  He 
was unable to lift any more than 30 to  40 pounds without 
significant pain in his lower back and he was unable to 
perform activities involving bending, squatting, or stooping.  
His pain rating was constant and slight.  The diagnosis was 
mechanical low back pain.  


II.  Analysis

A.  Evaluation of low back disability

In a rating decision of December 1993, the RO granted service 
connection for dorsolumbar myositis, and assigned a 
20 percent evaluation effective from March 7, 1992.  The RO 
has considered all of the evidence of record, as required by 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 
119 (1999) distinguished between a veteran's dissatisfaction 
with the initial rating assigned following the grant of 
service connection, and a claim for an increased rating for a 
service-connected condition.  The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  The Court also made 
clear that its holding in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), (which indicates that when an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.

The RO has reviewed the claims folder and all the medical 
evidence presented in connection with this claim.  The 
20 percent evaluation for dorsolumbar myositis, rated under 
Diagnostic Codes 5021-5295, remained in effect from 
March 7, 1992 to July 30, 1998, when the evaluation was 
increased to 40 percent.  By rating decision of May 1999, the 
veteran's back disability was recharacterized as lumbar disc 
disease, with L4-5 herniation and left sciatica, rated under 
Diagnostic Code 5293.  By rating decision of October 1999, 
the effective date of the veteran's increase from 20 percent 
to 40 percent for lumbar disc disease was changed from 
July 30, 1998, to June 7, 1996, the date the RO ascertained 
the veteran fell from a truck during active duty for training 
and aggravated his back condition.  The veteran has disagreed 
with the initial 20 percent evaluation indicating that the 
evaluation for his low back condition does not properly 
reflect the level of disability exhibited by this service-
connected disorder.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life, including employment. Evaluations 
are based upon a lack of usefulness in self-support. 
38 C.F.R. § 4.10.  

The service-connected lumbar disc disease with L4-5 
herniation and left sciatica is currently rated under 
Diagnostic Code (DC) 5293 of the VA rating schedule. 

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain).  To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

Diagnostic Codes 5021 and 5295 were the regulations initially 
rating the veteran's low back disability.  DC 5021, myositis, 
will be rated on limitation of motion of the affected parts, 
as arthritis, degenerative.  DC 5295 applies to lumbosacral 
strain.   

Limitation of motion of the lumbar spine is rated under DC 
5292.  Slight limitation of motion of the lumbar spine 
warrants a 10 percent evaluation.  Moderate limitation of 
motion of the lumbar spine warrants a 20 percent evaluation.  
A 40 percent evaluation is warranted for severe limitation of 
motion.  

Lumbosacral strain is rated under DC 5295.  With slight 
subjective symptoms only, a noncompensable evaluation is 
warranted.  With characteristic pain on motion, a 10 percent 
evaluation is warranted.  Muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, warrants a 20 percent evaluation.  A 
40 percent evaluation is warranted when lumbosacral strain is 
severe; with listing of the whole spine to opposite side; 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  

In April 1994, the veteran underwent a MRI showing bulging of 
disc material at 
L4-5 confirming disc herniation.  Therefore, as of that date, 
it is also appropriate to evaluate the veteran's low back 
disability under DC 5293 for intervertebral disc syndrome.  
Mild intervertebral disc syndrome warrants a noncompensable 
evaluation.  Intervertebral disc syndrome that is moderate, 
with recurring attacks, warrants a 10 percent evaluation. 
Intervertebral disc syndrome that is severe, with recurring 
attacks, with intermittent relief, warrants a 40 percent 
evaluation.  In order to warrant a 60 percent evaluation for 
intervertebral disc syndrome, the disability must be 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of the diseased disc, with little 
intermittent relief.  

Because the veteran has appealed the initial disability 
rating assigned his condition, the Board must consider staged 
ratings.  In this case, staged ratings are appropriate, 
because the evidence has shown that the veteran's low back 
disability has not been stable through the time since his 
initial rating.  From the grant of service connection 
effective in March 1992 until June 1996, there is no evidence 
on which to assign an evaluation in excess of 20 percent.  In 
July 1992, it was noted that there was no limitation of 
motion of the lumbar spine.  Although there was moderate 
spasm of the paravertebral muscles, the neurological 
examination was within normal limits.  There has been pain 
noted  throughout this period, and in August 1994, in 
addition to complaints of continued pain, there was some 
radiation down the lateral aspect of the left leg with 
occasional numbness and some mild paravertebral muscular 
spasm.  MRI also confirmed disc disease at this time.  Range 
of motion of the lumbar spine was moderate in disablement in 
August 1994.  

Severe lumbosacral strain, necessary to warrant a 40 percent 
evaluation was not shown during this period.  Additionally, 
the evidence presented no more than moderate limitation of 
lumbar motion during this period and severe limitation of 
lumbar motion, necessary for a 40 percent was not shown.  
Further, intervertebral disc disease, not shown prior to 
August 1994, was no more than moderate in degree.  Severe, 
recurring attacks with intermittent relief, necessary for a 
40 percent evaluation, also were not shown from March 1992 to 
June 1996.  

As of June 1996, the veteran's low back disability was rated 
as 40 percent disabling under Diagnostic Code 5293.  That 
level of evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks and intermittent relief.  
He had intermittent low back pain, and a physical profile 
indicating no lifting greater than 10 pounds.  He had muscle 
spasm , described as minimal and mild.  Although he has 
described his pain as constant  and he had difficulty 
sleeping because of his low back pain, the examiner in 
March 2000 described the veteran's low back pain as constant 
and slight.  In order to warrant a 60 percent disability 
rating for his low back disability, the veteran's disc 
disease must be pronounced, with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the diseased disc, with 
little intermittent relief.  There was no evidence of absent 
ankle jerk noted in the medical evidence.  In June 1998, the 
herniated disc was described as stable and small.  None of 
the symptomatology descriptive of the veteran's disc disease 
is pronounced in nature, necessary to warrant a 60 percent 
rating.  Therefore, based on the foregoing, the veteran's 
disc disease does not warrant any more than 40 percent since 
June1996.  

In evaluating the veteran's condition, the Board also 
considered all of the applicable regulations, including 
consideration of the limitation of function imposed by pain. 
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000), DeLuca.  The 
provisions of 38 C.F.R. § 4.40 allow for VA to take 
functional loss into consideration when rating a disability 
of the musculoskeletal system, due to the inability to 
perform the normal working movements of the body with the 
normal excursion, strength, speed, coordination and 
endurance.  This loss may be due to any of a number of 
factors, such as absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology.  Functional loss may also be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Id.  The 
provisions of 38 C.F.R. § 4.45 direct consideration of joint 
disability due to less movement of the joint than normal, 
more movement than normal, weakened movement, excess 
fatigability, incoordination or impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity or atrophy of disuse.  These criteria also 
encompass instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing.

There was no evidence of functional loss due to the veteran's 
lumbar spine disability.  The veteran's July 1998 VA 
orthopedic examination specifically stated that the veteran 
did not appear to have any flare-ups, but did have more or 
less constant pain, with pain being the limiting factor on 
his range of motion tests.  Pain has been considered in the 
rating criteria for all of the diagnostic codes that the 
veteran's spine disability can be rated under.  The Board 
will not assign an additional rating pursuant to these 
regulations, as it is not warranted by the facts.

Finally, the Board notes that there is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
lumbar spine disability.  In this regard, the Board notes 
that there has been no showing that the disability under 
consideration has caused marked interference with employment 
(i.e., beyond that contemplated in the schedular 
evaluations), has necessitated frequent periods of 
hospitalization, or otherwise has rendered impracticable the 
application of the regular schedular standards.  The veteran 
indicated that he has changed his employment within the 
utilities company that he worked for because he was unable to 
do manual labor because of his back.  However, he has been 
placed on light duty and was given a desk, alternating with a 
standing job because of his back.  In October 1999, the 
examiner indicated that the veteran was employable for any 
sedentary position that would allow intermittent standing.  
Finally, he has not been hospitalized for his low back 
condition.  He indicated that he had been told by one 
physician that there were too many risk factors associated 
with surgery on his low back.  In the absence of evidence of 
such factors, there is no basis for referral to appropriate 
authority for consideration of an extraschedular evaluation.  
There is no evidence that the schedular criteria are 
inadequate to evaluate the veteran's disability.  38 C.F.R. 
§ 3.321(b)(1).  


B.  Acquired psychiatric disorder to include PTSD

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110 (West 
Supp. 2000).  Where a veteran served 90 days or more during a 
period of war or after December 31, 1946, and schizophrenia 
becomes manifest to a degree of l0 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West l991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  

A review of the entire evidence of record reveals that at no 
time during service were there any findings, treatment or 
diagnosis of any acquired psychiatric disorder to include 
PTSD.  On separation examination, the veteran indicated that 
he had been treated for a mental condition.  The examiner 
indicated that he had been upset about his brother's death 
but no medication had been prescribed and no psychiatric 
diagnoses had been made.  After service, the veteran 
underwent a VA examination in June 1992 and there was no 
history of psychiatric disability or evidence at the time of 
the examination of mental disease.  He did have diagnostic 
impressions of schizophrenia and PTSD as early as 1994.  
However, the earliest medical evidence of record indicating 
that the veteran was diagnosed with schizophrenia was in 
December 1999, several years after service discharge.  Since 
there was no diagnosis of any acquired psychiatric disorder 
in service, no diagnosis of schizophrenia or any other 
psychosis within one year of service discharge, the first 
diagnosis of schizophrenia was several years after service, 
and absolutely no medical evidence of record which attributes 
an acquired psychiatric disability diagnosed after service 
with service, service connection for an acquired psychiatric 
disorder other than PTSD is not warranted.  

As for the veteran's claim for service connection for PTSD, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet.App. 128 (1997).  See Zarycki v. Brown, 
6 Vet.App. 91, 97 (1993).  In the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b).  

In this case, the veteran claims that he has PTSD due to his 
Persian Gulf service.  He claims that his stressors occurred 
when, as a recovery specialist, he was required to tow 
disabled vehicles which sometimes had dead bodies in them.  
He said this happened even before the war began.  The veteran 
has been diagnosed with PTSD.  He is not a veteran of combat, 
and his diagnosis has not been linked to a verified stressor.  
The USASCRUR verified the veteran's duty assignment in the 
Persian Gulf, but the information they provided did not 
verify the veteran's claimed stressors.  Moreover, the 
veteran testified at a videoconference hearing in 
November 2000, that he was in the Persian Gulf when a SCUD 
missile attack killed 24 American reservists.  However, he 
stated that he did not personally witness dead bodies in 
connection with the Americans killed during this attack, he 
was 6 to 7 miles away from the SCUD attack, and he did not 
perform any grave registration or burial duties related to 
these reservists.  He also testified that he was on guard 
duty every other night while in the Persian Gulf, but he was 
never fired upon.  One examiner specifically indicated that 
the veteran impressed as suffering with PTSD and he diagnosed 
him with the same.  However, he stated that it was difficult 
to make the diagnosis of PTSD and that his diagnosis was made 
from the report of the veteran, and that his claimed 
stressors would have to be corroborated as a necessity for 
the diagnosis of PTSD.  This has not been done.  Because the 
veteran's claimed stressors require verification and have not 
been verified, the preponderance of the evidence is against 
service connection for PTSD.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
dorsolumbar myositis prior to June 7, 1996, is denied.

Entitlement to an evaluation in excess of 40 percent for 
lumbar disc disease (previously rated as dorsolumbar 
myositis) from June 7, 1996, is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

